Notice of Allowability
Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Chuter (US 2002/0151958-A1) is cited because it discloses a pile layer with different heights on the outside of a stent structure; see Figure 4 and paragraph 55.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Paul Prebilic whose telephone number is 571-272-4758.  The examiner can normally be reached on Monday, Tuesday, Thursday, and Friday from 8:00 am until 6:00 pm Eastern Time Zone.
If attempts to reach the examiner by telephone are unsuccessful, please contact the examiner’s supervisor, Jerrah Edwards (SPE), at (408) 918-7557 or Jennifer Dieterle (SPE), at (571) 270-7872.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/PAUL B PREBILIC/           Primary Examiner, Art Unit 3774